Citation Nr: 0800930	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating of 10 percent 
prior to January 9, 2007, and greater than 20 percent on or 
after that date, for degenerative disc disease (DDD) of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

Appellant had active military service from July 1952 to June 
1954.  He was a member of the Army Reserve from June 1954 to 
August 1955, and a member of the District of Columbia Army 
National Guard from August 1955 to October 1985.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Washington, D.C., Regional Office (RO) that assigned a 30 
percent initial rating for post-traumatic stress disorder 
(PTSD) and a 10 percent initial rating for DDD of the lumbar 
spine.  The Board remanded the lumbar spine issue for further 
development in April 2004.  Also in April 2004, the Board 
issued a decision that upheld the initial 30 percent 
evaluation for PTSD.  That decision was appealed.

In February 2005, the United States Court of Appeals for 
Veterans Claims (Court) issued an order that remanded the 
PTSD case back to VA for further development.

The issue regarding PTSD was remanded by the Board in June 
2005.  In a July 2007 rating action the RO increased the 
veteran's disability rating for the lumbar spine disability 
to 20 percent and granted a separate 10 percent rating for 
neurological impairment affecting the right lower extremity, 
effective in January 2007.  The veteran did not disagree with 
the assignment of the separate 10 percent evaluation assigned 
for the neurological impairment.  

The issue of entitlement to higher initial evaluation for the 
lumbar spine disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's psychiatric disorder is manifested by moderate 
to severe symptoms with periods of depression and anxiety, 
memory impairment; nightmares, and sleep impairment.  More 
recent findings suggest impairment that more nearly 
approximates the criteria for a higher rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for an initial 50 percent rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  This was 
set out in detail in the prior Board decision, and the Court 
Order does not reveal any suggestion that notice was not 
sufficient.

To the extent that an increased rating is assigned herein, 
the RO will undertake to set the effective date of the 
increase, and appropriate notice of the criteria used will be 
undertaken at that time.  Appellant has been informed 
repeatedly of the criteria needed to establish an increased 
rating.


Entitlement to a higher rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In assigning the effective date of the increase 
herein, RO should undertake consideration of these legal 
holdings.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The record contains VA treatment 
and examination records that date between 2002 and 2007.  

Service connection was granted for PTSD in a November 2002 
rating action.  A 30 percent evaluation was assigned 
effective in March 2002.  

In regard to industrial impairment, it has been noted that 
the veteran is currently retired after 34 years of employment 
at the same facility.  In recounting his symptoms, the 
veteran did not indicate problems involving routine behavior, 
self-care, or conversation.  VA examiners have indicated that 
the veteran is for the most part, oriented to time, place, 
person, and situation.  His memory and concentration have 
been inconsistent over the period of the appeal.  VA 
psychiatric reports show that the symptomatology of the 
veteran's PTSD problems were mainly in the interpersonal and 
intrapsychic areas, not the occupational.

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He is divorced.  He is unable to sleep well and intrusive 
thoughts of atomic bomb detonations still occurred.  He is 
socially isolated.  He had recurrent bouts of depression 
accompanied by thoughts of radiation exposure.  He has not 
had the impulse or plans to harm himself.     

As pointed out by the Court the veteran psychiatric symptoms 
and GAF scores have been variously assessed over the years.  
On PTSD clinical team initial assessment notes of January 
2002 and February 2002, the veteran presented symptoms of 
PTSD, depression and anxiety.  It was noted that the veteran 
showed evidence of recurrent and intrusive recollections 
occurring several times a week; intense psychological 
distress; trauma; increased arousal associated with 
difficulty falling or staying asleep; memory impairment; 
forgetfulness; sadness; depression; and feelings of being 
overwhelmed, especially when thinking of his traumatic 
stressors.  The examiner concluded that his manifestations 
had moderate effect on social and occupational functioning.  
A GAF score of 52 was assigned.

On VA psychiatric report of June 2002, the veteran's treating 
psychiatrist reported a diagnosis of chronic, moderately 
severe PTSD.  His GAF score was 50 and it was reported that 
the veteran's disabilities were mainly in the interpersonal 
and intrapsychic areas, not the occupational.

A VA psychiatric examination was conducted in February 2007.  
It was noted that his speech was hesitant and he had problems 
with memory.  He reported feeling numb with no enjoyment in 
life.  The examiner commented that the veteran's overall 
quality of life was severely impacted by his psychiatric 
symptoms.  A GAF score of 45 was reported.  

With respect to the current rating criteria, the Board 
observes that the veteran has not shown flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impaired judgment 
or abstract thinking, as required for a higher rating.  
However, he has been noted to have periods of depression and 
anxiety, memory impairment; nightmares, and sleep impairment.  
Further, the records show that different VA examiners' 
description of the veteran's symptoms have varied 
chronologically from moderate, to moderately severe, and most 
recently to severe, although it is not clear from the record 
as to the point at which his symptoms increased 
significantly.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation.  Overall, the evidence shows that there 
is a question as to which of the two evaluations should 
apply, since the current level of disability arguably, but 
not clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of reasonable doubt, that a 50 percent rating 
under Diagnostic Code 9411 is warranted.  See 38 C.F.R. 
§ 4.7.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.


REMAND

The veteran contends that a higher initial disability 
evaluation is warranted for his service connected lumbar 
spine disability.  As noted above, the RO has granted a 
separate rating for the neurological manifestations affecting 
the right lower extremity.  The Board notes that veteran has 
also continually complained of radicular symptoms affecting 
the left lower extremity.  Further the record shows that 
medical examiners have questioned whether further diagnostic 
testing is needed to determine the level of neurological 
impairment involving the left lower extremity.  A separate 
rating may be warranted under the regulations for 
neurological manifestations affecting the left lower 
extremity.  Therefore, an examination is needed to determine 
the extent of the neurological impairment, if any, that is 
associated with the lumbar spine disability and his left 
lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his service-connected lumbar 
spine disability in the recent past.  When 
the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  All records obtained should be 
associated with the claims file.  

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined by a 
physician to set out neurologic findings, 
and to specifically evaluate the extent of 
the neurological impairment associated 
with the service-connected lumbar spine 
disability, specifically involving the 
left lower extremity.  Any tests, 
including an electromyogram (EMG) and 
nerve conduction studies (NCS), deemed 
necessary should be performed.  The 
examiner should specifically identify any 
evidence of neuropathy due to the service-
connected disability, to include the nerve 
group or groups involved.  All clinical 
findings should be set forth in detail.  
If no neurological impairment of the left 
lower extremity is identified, that too 
should be set out.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


